UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6659


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK STEVEN GADDY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cr-00745-RBH-8)


Submitted:   July 21, 2015                 Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Steven Gaddy, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mark Steven Gaddy appeals the district court’s order denying

his 18 U.S.C. § 3582(c) (2012) motion.    We have reviewed the record

and find no reversible error.         Accordingly, we affirm for the

reasons stated by the district court.     United States v. Gaddy, No.

4:12-cr-00745-RBH-8 (D.S.C. Apr. 17, 2015).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                            AFFIRMED




                                  2